FULMER, Judge.
Syrterrek Jones appeals from his convictions for obstructing an officer with vio*355lence and carrying a concealed weapon. We affirm.
Jones first challenges the denial of his motion to suppress evidence. We affirm the trial court’s ruling on this motion because the State presented sufficient evidence by which the trial court could find that the officer had a reasonable suspicion of criminal activity, justifying a detention of Jones. See Illinois v. Wardlow, 528 U.S. 119, 120 S.Ct. 673, 674, 145 L.Ed.2d 570 (2000) (“[T]he reasonable suspicion determination must be based on commonsense judgments and inferences about human behavior.”).
Jones also argues that he should be permitted to withdraw his no contest plea. However, he did not move to withdraw his plea in the trial court, and therefore, did not properly preserve this issue for review.
Affirmed.
BLUE, A.C.J., and SALCINES, J., Concur.